Citation Nr: 1707701	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  15-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for trauma of bottom teeth numbers 20 and 21.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

In a July 2015 decision, the Board denied the Veteran's claim for entitlement to service connection for bottom teeth trauma.  The Veteran appealed the July 2015 decision to the United States Court of Appeals for Veterans Claims (Court) which, in an August 2016 memorandum decision, affirmed the Board's decision with respect to teeth numbers 17, 18, 19, 30, 31, and 32, vacated the portion of the Board's decision with respect to teeth numbers 20 and 21, and remanded for additional development.  The Veteran's claim now returns to the Board for compliance with the instructions in the August 2016 memorandum decision.  

As noted in the prior July 2015 Board decision, the issue of entitlement to service connection for a dental disability for treatment purposes has been raised by the Veteran's claim for entitlement to service connection for a bottom-row teeth dental disability, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that teeth numbers 20 and 21 were lost after service due to his in-service tooth grinding.  In his June 2015 hearing, the Veteran testified that during his service as a flight engineer, "I used to grind my teeth something terrible, all the duress and the stress especially in times when we were only flying about 10,000 feet and we were losing altitude."  He reported that he did not receive treatment for his claimed disorder in service.  

The Veteran's service treatment records include his Report of Medical Examination at enlistment, dated October 1950, wherein a clinician found that he was missing the following bottom teeth numbers: 17, 18, 19, 30, 31, 32.  Dental Health Records dated in July 1951 and July 1954 show that those bottom teeth, but no others, were missing.  In his July 1954 Report of Medical Examination at separation from service, a clinician again found that only those teeth were missing from the bottom row.  In a post-service March 1955 Dental Rating Sheet, those same teeth are the only bottom-row teeth listed as missing.  A February 2011 private treatment record shows that the Veteran is currently missing teeth numbers 20 and 21 on the bottom row.  Teeth numbers  20 and 21 were not shown to be missing during service, or in the post-service March 1955 Dental Rating Sheet.  

As noted above, in July 2015, the Board denied the Veteran's claim for entitlement to service connection for bottom teeth trauma.  In August 2016, the Court vacated the portion of the Board's decision with respect to teeth numbers 20 and 21, and remanded for additional development consistent with its memorandum decision.
In particular, the Court found that, in considering whether VA was required to provide a VA medical opinion, the Board failed to address the Veteran's assertions that teeth numbers 20 and 21 were lost after service due to his in-service tooth grinding.  See McLendon v. Nicholson, 20 Vet. App. 79,83 (2006) (the requirement that the evidence "indicates" a nexus between an in-service event and a current disability "is a low threshold").

In light of the foregoing, the Veteran should be afforded a VA dental examination and opinion which addresses the nature and etiology of the Veteran's claimed dental condition pertaining to missing teeth numbers 20 and 21.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   After completing any development deemed necessary, 
	the Veteran must be afforded a VA examination with 
	an appropriate examiner to ascertain the nature and 
	etiology of his claimed dental condition pertaining to 
	missing teeth numbers 20 and 21.  The claims file 
	must be made available to the examiner, and the 
	examiner must specify in the examination report that 
	the claims file has been reviewed.  Any necessary tests 
	or studies must be conducted and all clinical findings 
	should be reported in detail and correlated to a 
	specific diagnosis.

The examiner is asked to provide the following opinions:

	a.  Is the Veteran's dental condition pertaining to
his missing teeth numbers 20 and 21 due to the loss of substance of the body of the maxilla or mandible?

b.  If so, are his missing teeth due to in-service trauma, to specifically include his reports of in-service tooth grinding as a result of stress?

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.   After completing the above development, and any 
	additional development deemed necessary, adjudicate 
	the issue of entitlement to service connection for 
	trauma to bottom teeth numbers 20 and 21.  If any
	benefit sought remains denied, provide a supplemental 
	statement of the case to the Veteran after according 
	the requisite time to respond.  The matter should then 
	be returned to the Board for appropriate appellate 
	review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





